DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “image generating unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“generates an ultrasound image”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for 
A review of the specification shows that a CPU/processor (PGPub [0043]) for performing the processes described in at least [0042] of the applicant’s PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “inclination calculating unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“calculates an inclination angle”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “inclination angle calculating” is merely functional language providing no sufficient structure to the generic “unit”.
A review of the specification shows that a CPU/processor (PGPub [0043]) for performing the processes described in [0050]-[0057] of applicant’s PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “support image generating unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“generates a support image”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “support image generating” is merely functional language providing no sufficient structure to the generic “unit”.
A review of the specification shows that a CPU/processor (PGPub [0043]) for performing the process described in at least [0045] of applicant’s PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “determining unit” in claim 2 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“determines inappropriateness ). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “determining” is merely functional language providing no sufficient structure to the generic “unit”.
A review of the specification shows that a CPU/processor (PGPub [0043]) for performing the process described in at least [0047] of applicant’s PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “threshold setting unit” in claims 3 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“changes the threshold”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “threshold setting” is merely functional language providing no sufficient structure to the generic “unit”.
A review of the specification shows that a CPU/processor (PGPub [0043]) for performing the process described in at least [0088] of applicant’s PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “generator” in claims 5 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “generator” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “generator”) is modified by functional language (“that generates an approximate straight line”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.  
A review of the specification shows that a CPU/processor (PGPub [0043]) for performing the process described in at least [0031]-[0033] of applicant’s PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 are rejected under 35 U.S.C. 101 and Section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitation “a probe that is brought into contact with a breast”. The claim appears to positively recite the breast, and more specifically contacting a breast and outputting a reception signal by transmission and reception of ultrasonic waves to and from the breast, as a part of the claimed invention. Examiner suggests amending the limitations to recite “a probe configured to be brought into contact with a breast” and “support of an operation of a probe configured to be in contact with a breast” or similar in order to avoid the 101 rejection accordingly. Including language such as “configured to” prevents claims from encompassing a human organism and merely requires that the device or system is capable or designed to be in contact with a human organism.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, these claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step2A, Prong I, independent claims 1, 9, and 10 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claim 1 recites the limitation “an inclination calculating unit that, based on the ultrasound image, calculates an inclination angle of the boundary image” and claims 9 and 10 recite the limitation “calculating an inclination angle of the boundary image, based on an ultrasound image”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of calculating an inclination angle, based on an ultrasound image, which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably evaluate an ultrasound image and determine/calculate an inclination angle of the boundary image. Examiner notes that with the exception of generic computer-implemented steps (e.g. an inclination angle calculating unit as recited in claim 1 and a program in claim 9), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)).
As determined under Step 2A, Prong I a judicial exception is present in the claim, therefore, the claim must be reviewed under Step 2A, Prong II to determine patent eligibility. 
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional elements:
A support image generating unit that generates a support image that supports an operation of the probe, based on the inclination angle of the boundary image (claim 1). 
Generating a support image that supports an operation of a probe contacting a breast, based on the inclination angle of the boundary image (claims 9 and 10)
Displaying the support image (claim 9).
These additional elements in independent the cited independent claims are not found to integrate the judicial exception into a practical application. In this case, generating the support image encompasses merely generating any image which corresponds to a calculation and displaying the support image is merely post-solution activity both of which are routine in the art as disclosed by at least Toma (20130131510) which discloses a conventional ultrasound imaging system (at least fig. 15 [0031]) which reconstructs an image based on calculated position information of the probe. This is not a specific, practical application of the judicial exception. Accordingly, alone, and in combination, these elements are seen as adding insignificant extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use.
As determined under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1, 9, and 10, therefore the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claims recite the following additional elements: 
A probe that is brought into contact with a breast and outputs a reception signal by transmission and reception of ultrasonic waves to and from the breast  (claim 1)
an image generating unit that, based on the reception signal, generates an ultrasound image (claim 1)
a support image generating unit that generates a support image that supports an operation of the probe, based on the inclination angle of the boundary image (claim 1)
Generating a support image that supports an operation of a probe contacting a breast, based on the inclination angle (claims 9 and 10)
displaying the support image (claim 9)
The additional elements listed above do not amount to significantly more than the judicial exception. the steps of outputting a reception signal by transmission and reception of ultrasonic waves with a probe and generating ultrasound images using an image generating unit amount to pre-solution activity directed at gathering data required for the data analysis of “calculating” and are routine in the art as disclosed by at least Toma (see citation in Step 2A Prong 1) which discloses a conventional ultrasonic diagnostic apparatus see fig. 15 and disclosure in [0031] comprising a probe (101), an image generation unit (105) for generating ultrasound images. The steps of generating a support image that supports operation of a probe and displaying the support image are merely post-solution activity that is generic and routine in the art as disclosed by at least Toma which further discloses the conventional ultrasound diagnostic apparatus comprises a support image generating unit (1508) for generating a support image that supports and operation of the probe and displaying the support image [0039]. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, these claims remain directed towards an abstract idea and are not patent eligible.
Dependent claims 2-8 further limit the ultrasound diagnostic apparatus of claim 1. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas 
In this instance, dependent claims recite the following additional elements:
a determining unit that, based on the inclination angle of the boundary image, determines inappropriateness concerning a contact posture of the probe (claim 2)
a threshold setting unit that changes the threshold in accordance with a depth of the boundary image (claim 3)
A generator that generates an approximate straight line based on the boundary image (claim 5)
A calculator that calculates an intersection angle of the approximate straight line to a horizontal direction, as the inclination angle (claim 5)
An analyzing unit that searches for an abnormal site in the ultrasound image (claim 8)
A control unit that limits an operation of the analyzing unit based on the inclination angle of the boundary image (claim 8)
The cited limitations, under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably make an opinion on the appropriateness based on the inclination angle, determine/change a threshold value of which to determine the appropriateness in accordance with an observed depth of the boundary image, generate a straight line based on the boundary image, calculate an intersection angle, search for an abnormal site, and limit an operation of an analysis unit (e.g. decide not to perform the search for the abnormal site) based on the inclination angle. Examiner notes that with the exception of generic computer-implemented steps (e.g. a determining unit, a threshold setting unit, a generator, a calculator, analyzing unit, control unit), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 2-8, present additional elements which only further narrow the judicial exceptions (e.g. claims 6 and 7 which further specify the manner in which the generator generates the approximate straight line) which still encompass subjective assessments for generating a straight line based on the boundary image (i.e. setting a plurality of search routes, performing boundary search, generating the approximate straight line) and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a probe that is brought into contact with a breast”. The limitation introduces a method step into an apparatus claim which creates confusion about whether infringement of the claimed invention occurs when a user creates a system which allows the user to bring the probe into contact with the breast or when the probe is brought into contact with a breast. Amendment to recite that the probe is configured to be brought into contact with the breast will remove the active step and will overcome the rejection.
Claims 1, 9, and 10 recite the limitation “an ultrasound image including a mammary gland image, a pectoralis major image, and a boundary image”. It is unclear if the ultrasound image comprises three separate images (separated or superimposed) or if the ultrasound image merely depicts/includes a mammary gland/mammary gland layer, a pectoralis major, and a boundary between the mammary gland and the pectoralis major as depicted in fig. 3 and disclosed by [0063] of applicant’s PGPub. For examination purposes, it has been interpreted to mean either of the above interpretations, however, clarification is required. 
The term “approximate” in claims 5, 6, and 7 is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the current instance, because approximate is not clearly defined any line which is connected from one point to another and appears “straight” in its broadest reasonable interpretation has been interpreted to mean an approximate straight line.
Claim 6 recites the limitation “a plurality of boundary points specified”. Examiner notes that limitation “specify boundary points” previously set forth appears to already encompass a plurality of boundary points specified therefore it is unclear if the plurality of boundary points is the same as the specified boundary points or if a plurality of boundary points are selected from specified boundary points (i.e. only a portion of the specified boundary points). For examination purposes, it has been interpreted to mean any specified boundary points, however, clarification is required. 
Claim 7 recites the limitation “to specify a plurality of effective boundary points” it is unclear if the limitation is attempting to further narrow the specified boundary points of claim 6 to be effective boundary points or if the plurality of effective boundary points are further specified out of the already specified plurality of boundary points. For examination purposes, it has been interpreted to mean any of the above interpretations, however, clarification is required. 
Claim 7 recites the limitation “generates the approximate straight line based on the plurality of effective boundary points”. It is unclear if this is a different approximate straight line than that of claim 6 or if the limitation is attempting to further narrow the approximate straight line to be based on the plurality of effective boundary points and not all of the boundary points specified in claim 6. In other words, use of “the” appears to be improper because the “approximate straight line” associated with each of claims 6 and 7 appear to be based on different information (i.e. the plurality of boundary points in claim 6 versus the plurality of effective boundary points in claim 7). For examination purposes, it has been interpreted to mean any approximate straight line is based on the plurality of effective boundary points, however, clarification is required. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claim 7 fails the Infringement test because an approximate straight light which uses only effective boundary points would infringe on claim 7 without also infringing on claim 6 which requires all of the boundary points to be used.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rico et al. (US 20100158332 A1) hereinafter Rico in view of Hayashi et al. (US 20140276060 A1), hereinafter Hayashi.
Regarding claim 1, 
Rico teaches an ultrasound diagnostic apparatus (at least fig. 1 (202) and corresponding disclosure in at least [0050]) 
comprising a probe ([0035] which discloses the input image data may be directly received with an ultrasound probe) that is brought into contact with a breast ([0015] which discloses the method is for processing an ultrasound breast image. Examiner notes the probe would necessarily be brought into contact with the breast in order to obtain the image accordingly), and outputs a reception signal by transmission and reception of ultrasonic waves to and from the breast (Examiner notes that generating an ultrasound image of the breast would require outputting a reception signal by transmission and reception of ultrasound waves to and from the breast)
an image generation unit (at least fig. 2 (202) and corresponding disclosure in at least [0050]. Examiner notes an ultrasound imaging system would necessarily comprise an image generation unit in order to provide the images from the ultrasound probe) that, based on the reception signal (Examiner notes the image would be generated based on a reception signal from the probe), generates an ultrasound image (at least fig. 6  and corresponding disclosure in at least [0067]) including a mammary gland image (at least fig. 1 (606) and corresponding disclosure in at least [0067]), a pectoralis major image (at least fig. 6 (610) and corresponding disclosure in at least [0067]), and a boundary image (at least fig. 6 (608) and corresponding disclosure in at least [0067]), between the mammary gland image (606) and the pectoralis major image (610).
Rico further teaches scanning acquisition parameters include a transducer angle ([0074]), however, fails to explicitly teach an inclination angle calculating unit that, based on the ultrasound image, calculates an inclination angle of a boundary image and a support image generating unit that generates a support image that supports an operation of the probe, based on the inclination angle of the boundary image. 
Hayashi, in a similar field of endeavor involving ultrasound imaging, teaches an ultrasound diagnostic apparatus (at least fig. 1 and corresponding disclosure in at least [0055]-[0057]), comprising:
A probe (at least fig. 1 (300) and corresponding disclosure in at least [0056]) that is brought into contact with a subject (at least fig. 1 (subject) and corresponding disclosure in at least [0056]) and outputs a reception signal by transmission and reception of ultrasound waves to and from the subject ([0056] and [0057] which disclose the probe emits ultrasound toward a subject and converts echoes from the subject into an electrical signal)
An image generating unit that (at least fig. 1 (130) and corresponding disclosure in at least [0058]), based on the reception signal, generates an ultrasound image ([0058] which discloses processing unit 130 performs processing for generating ultrasound image data based on a reception signal from the reception unit. Examiner notes this is based on the electrical signal which is output from the probe ([0057]))
An inclination angle calculating unit (at least fig. 1 (130) and corresponding disclosure in at least [0059]) that, based on the ultrasound image, calculates an inclination angle of a boundary image ([0059] which discloses the processing unit acquires inclination information by performing processing for comparing a depth information regarding the interface between the test subject and the ultrasonic measurement sheet 200 and compares the depth information with reference thickness information of the ultrasonic measurement sheet 200 and [0062] which discloses the inclination information is an angle theta formed by the surface of the test subject and the scanning plane of the ultrasound probe)
A support image generating unit (at least fig. 1 (130) and corresponding disclosure in at least  [0064]) that generates a support image that supports an operation of the probe, based on the inclination angle of the boundary image ([0065] which discloses in the case of determining that the ultrasonic probe is inclined, the processing unit generates and outputs data for notification of the fact that the ultrasonic probe (and thus the boundary image) is inclined and [0065] which discloses the notification data may include display image data to be displayed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico to include the inclination angle calculation unit and support image generation unit in order to allow the user to change the inclination of the ultrasonic probe for accurately measuring thicknesses of the different tissue layers (Hayashi [0030]). Such a modification would reduce the processing by eliminating the need to recalculate depth values whenever the transducer orientation is not perpendicular to the skin surface (Rico [0074]). 
Examiner notes that in the modified system since the inclination angle calculation unit of Hayashi determines an inclination angle of the ultrasound image, it would determine an inclination angle of the boundary image since it is a part of the ultrasound image. In other words, any inclination of the ultrasound image would include an inclination angle of the boundary image. 

Regarding claim 2,
Rico, as modified, teaches the elements of claim 1 as previously stated. 
Hayashi further teaches a determining unit (at least fig. 1 (130) and corresponding disclosure in at least [0065]) that, based on the inclination angle of the boundary image, determines inappropriateness concerning a contact posture of the probe ([0062] which discloses a state in which the ultrasonic probe is inclined (i.e. inappropriate) Θ<0o. Examiner notes the inclined posture is considered inappropriate in that it makes it difficult to perform accurate measurement [0007] and would notify the user to hold the ultrasonic probe without being inclined) 
Wherein a user is informed of the inappropriateness through the support image ([0029] which discloses the notification data is for notification of the fact that the probe is inclined (i.e. inappropriate))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently modified, to include the determining unit of Hayashi in order to provide the user with the necessary inclination data in the support image accordingly. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rico and Hayashi as applied to claim 2 above and further in view of Jackson et al. (US 20060173312), hereinafter Jackson. 
Regarding claim 3,
Rico, as currently modified, teaches the elements of claim 2 as previously stated. Hayashi further teaches wherein the determining unit determines the inappropriateness when the inclination angle exceeds a threshold ([0062] which discloses a state in which the ultrasonic probe is inclined (i.e. inappropriate) Θ<0o. Examiner notes the threshold is 0 degrees)
A threshold setting unit (at least fig. 1 (130) and corresponding disclosure. Examiner notes that the processor necessarily sets a threshold of 0 degrees in order for determination that the angle is greater than or equal to the threshold)
Rico, as currently modified, fails to explicitly teach a threshold setting unit that changes the threshold in accordance with a depth of the boundary image is provided.
Jackson, in a similar field of endeavor involving ultrasound imaging, teaches a threshold setting unit (at least fig. 1 (22) and corresponding disclosure in at least [0036]) that changes the threshold in accordance with a depth of the image is provided (at least fig. 2 (104) and corresponding disclosure in at least [0038] which discloses determining a threshold based on desired imaging depth ([0036] which discloses the controller 22 controls the process of 100)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have included a threshold setting unit as taught by Jackson in order obtain an image of sufficient quality for different desired depths ([0037]). Such a modification would allow more room for error in probe posture depending on the imaging depth. 

Regarding claim 4,
Jackson further teaches wherein the threshold setting unit increases the threshold with decrease of the depth of the boundary image ([0037] which discloses tolerating a higher noise when obtaining a relatively shallow image)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rico and Hayashi as applied to claim 1 above and further in view of Honjo et al. (US 20150223778 A1), hereinafter Honjo as evidenced by Lokhandwalla et al. (US 20050113684 A1), hereinafter Lokhandwalla.
Regarding claim 5,
Rico, as currently modified teaches the elements of claim 1 as previously stated. Rico further teaches a generator (at least fig. 2 (228) and corresponding disclosure in at least ) that generates an approximate straight line based on the boundary image ([0069] which discloses a coarse breast anatomy map estimates the approximate locations of the primary layers in a breast (at least fig. 6). Examiner notes as depicted in fig. 6 an approximate straight line (in its broadest reasonable interpretation) is generated which corresponds to at least the fascia based on the boundary image)
Rico, as currently modified, fails to explicitly reach a calculator that calculates an intersection angle of the approximate straight line to a horizontal direction, as the inclination angle. 
Honjo, in a similar field of endeavor involving ultrasound imaging, teaches a generator (at least fig. 1 (18) and corresponding disclosure 118) that generates an approximate straight line based on a boundary image (at least fig. 12 and corresponding disclosure in at least [0113] which discloses the controller automatically obtains a direction indicating the boundary of the structure. Examiner notes this is depicted as a straight line in fig. 12)
And a calculator (at least fig. 1 (18) and corresponding disclosure in at least [0113]) that calculates an intersection angle (at least fig. 12 (Θ0) of the approximate straight line to a horizontal direction (see at least fig. 12 and [0113] which discloses estimating an angle between the direction of the x axis (i.e. horizontal axis) and the direction of the boundary of the structure), as an inclination angle of a boundary image.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently modified, to include the calculator as taught by Honjo in order to determine whether the probe is inclined with respect to the boundary (Honjo [0079]- [0080]). Examiner notes that such a modification would provide guidance for the user to position the probe perpendicular to the boundary between a mammary gland and a pectoralis major which would improve the resolution of the image and allow improved visibility of areas which may not necessarily be under the probe axis as evidenced by Lokhandwalla which discloses when a probe is oriented perpendicular to the chest wall (i.e. a boundary between a mammary gland and a pectoralis major) the probe may have a higher image resolution in [0034].

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Hayashi, Honjo, as evidenced by Lokhandwalla, as applied to claim 5 above, and further in view of Shan et al. (US 20150374343 A1), hereinafter Shan.
Regarding claim 6,
Honjo further teaches wherein the generator generates the approximate straight line based on a boundary extracted by edge detection ([0113] and [0171]), however, it is unclear if the generator sets a plurality of search routes to cross the boundary image, performs boundary search from a deep side to a shallow side on the respective search routes to specify boundary points, and generates the approximate straight line based on a plurality of boundary points specified on the plurality of search routes. 
Shan, in a similar field of endeavor involving ultrasound imaging, teaches a generator (at least fig. 4 (48) and corresponding disclosure in at least [0087]) that sets a plurality of search routes to cross a boundary image (see at least fig. 5A depicts a boundary image and [0075] discloses the image is used to distinguish boundaries between different layers of tissue (e.g. fat, muscle, etc.)), performs boundary search from a deep side to a shallow side on the respective search routes to specify boundary points ([0087] which discloses edge detection may be configured to analyze a derivative of the depth signal in the depth direction y to detect a set of edge points in the ultrasound image. Examiner notes that this would require at least one search route in the y direction (i.e. from a deep side to a shallow side on each respective route). Examiner notes that in detecting multiple edge points along the x axis, multiple search routes are required), and generates an approximate straight line (at least fig. 5 (f) and corresponding disclosure in at least [0091]) based on the plurality of boundary points specified on the plurality of search routes (Examiner notes the boundary or approximate straight line 52 is based on the plurality of edge points detected by the generator ([0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently modified to include setting a plurality of search routes, specifying boundary points, and generating the approximate straight line based on the boundary points in order to identify the boundary accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques of edge detection to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 7,
Rico, as modified, teaches the elements of claim 6 as previously stated. Rico, as currently modified, fails to explicitly teach wherein the generator excludes an invalid boundary point that satisfies an exclusion condition among the plurality of boundary points to specify a plurality of effective points, and generates the approximate straight line based on the plurality of effective boundary points. 
Shan further teaches wherein the generator (48) excludes an invalid boundary point that satisfies an exclusion condition among the plurality of boundary points to specify a plurality of effective boundary points ([0036] which discloses the image analysis unit is configured to compare a length of a detected edge comprising a plurality of detected edge points with a minimum threshold (i.e. an exclusion condition) to allow discarding edge points which do not belong to a tissue layer boundary to but to other artefacts), and generates the approximate straight line (52) based on the plurality of effective boundary points (at least fig. 5 depicts the approximate straight line 52 is based on the plurality of effective boundary points (i.e. points which were not discarded)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Rico, as currently modified, to include excluding invalid boundary points in order to eliminate any artifacts which do not belong to the boundary (Shan [0036]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rico and Hayashi as applied to claim 1 above, and further in view of Aladaahalli et al. (US 20210145411 A1), hereinafter Aladaahalli as evidenced by Kang et al. (US 20160157831 A1), hereinafter Kang. 
Regarding claim 8,
Rico, as modified, teaches the elements of claim 1 as previously stated. Rico further teaches an analyzing unit (at least fig. (220, 222, and 224) and corresponding disclosure in at least [0055]-[0056]) that searches for an abnormal site in the ultrasound image ([0055]-[0056] which disclose the blob detection unit 220 detects blobs by clustering groups having a parameter satisfying a preselected criteria and the blobs are analyzed to determine if the blobs are malignant (i.e. abnormal). Examiner notes the blob detection unit would necessarily search for the parameters satisfying the preselected criteria);
Rico fails to explicitly teach wherein the control unit limits an operation of the analyzing unit based on the inclination angle of the boundary image. 
Aladaahalli, in a similar field of endeavor involving ultrasound imaging, teaches wherein a control unit (at least fig. 1 (116) and corresponding disclosure in at least  limits an operation of an analysis based on a quality of an image ([0055] which disclose when the image quality drops to the threshold or decreases below a threshold deployment of one or more image interpretation and analysis algorithms may be stopped. Examiner notes this process is depicted in figs. 3A-3B and corresponding disclosure discloses these methods being performed d by the processor 116)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rico, as currently modified to include limiting an operation of analysis as taught by Aladaahalli in order to provide a more accurate analysis by ensuring the analysis unit is only performing analysis on images having high quality. 
Examiner notes the inclination angle has a direct correlation to the quality of the image as evidenced by Kang which discloses when the probe is at an angle a noise level is increased and when aligning the probe and the body tissue at an inappropriate angle (e.g. an angle being different than a right angle [0025]) the strength of the signal is reduced resulting in quality degradation of the medical images [0045]. Thus in the modified system when a quality level of the image is reduced based on the inclination angle or inappropriate posture of the probe as determined by Hayashi, the control unit of Aladaahalli would limit the operation of the analysis unit accordingly.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Rico.
Regarding claims 9 and 10,
Hayashi teaches a display method, comprising steps of:
Calculating an inclination angle of a boundary image, based on an ultrasound image([0059] which discloses the processing unit acquires inclination information by performing processing for comparing a depth information regarding the interface between the test subject and the ultrasonic measurement sheet 200 and compares the depth information with reference thickness information of the ultrasonic measurement sheet 200 and [0062] which discloses the inclination information is an angle theta formed by the surface of the test subject and the scanning plane of the ultrasound probe)
Generating a support image that supports an operation of a probe contacting a subject ([0065] which discloses in the case of determining that the ultrasonic probe is inclined, the processing unit generates and outputs data for notification of the fact that the ultrasonic probe and thus the boundary image) is inclined and [0065] which discloses the notification data may include display image data to be displayed), based on the inclination angle of the boundary image; and 
Displaying the support image ([0031] which discloses display unit that displays display image data (i.e. notification data or support image))
Hayashi fails to explicitly teach wherein the ultrasound image includes a mammary gland image, a pectoralis major image, and the boundary image between the mammary gland image and the pectoralis major image;
Rico teaches an ultrasound image (at least fig. 6  and corresponding disclosure in at least [0067]) including a mammary gland image (at least fig. 1 (606) and corresponding disclosure in at least [0067]), a pectoralis major image (at least fig. 6 (610) and corresponding disclosure in at least [0067]), and a boundary image (at least fig. 6 (608) and corresponding disclosure in at least [0067]), between the mammary gland image (606) and the pectoralis major image (610).

It would have been obvious to a person having ordinary skill in the art before the effect filing date to have modified the method of Hayashi to include an ultrasound image comprising the images of the breast as taught by Rico in order to evaluate different layers of breast tissue. 
Examiner notes the inclination angle of the ultrasound image determined by Rico would correspond to any other image within the ultrasound image including the boundary image of Rico.

Examiner further notes the modified system would be performed by a non-transitory storage medium storing a program of claim 10 to perform the corresponding computer-implemented steps of the display method of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793